BARFIELD, Judge.
Timothy Milby appeals two judgments and sentences for burglary and grand theft. He contends that after affirmatively electing to be sentenced under the guidelines he is entitled to be resentenced because he did not knowingly waive his right to parole. This issue has been determined contrary to appellant’s position in Moore v. State, 455 So.2d 535 (Fla. 1st DCA 1984).
Appellant next contends that there were not clear and convincing reasons for the trial court to depart from the sentence recommended under the guidelines. We find this contention to be without merit.
The judgments and sentences are AFFIRMED.
BOOTH, C.J., and WIGGINTON, J„ concur.